Filed 4/25/13 P. v. Flores CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G046476

         v.                                                            (Super. Ct. No. 06NF1325)

ALVARO FLORES,                                                         OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Carla
Singer, Judge. Affirmed as modified.
                   Rex Williams, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Annie Featherman Fraser
and Heidi T. Salerno, Deputy Attorneys General, for Plaintiff and Respondent.
                                          *                  *                  *
                Defendant Alvaro Flores was convicted of assault with a firearm and
participating in a criminal street gang (Pen. Code §§ 245, subd. (a)(2), 186.22, subd. (a))1
in relation to a shooting that occurred outside a home where a party was taking place. On
appeal, he argues the sentence on the gang count should have been stayed pursuant to
section 654. The Attorney General concedes the point, and we concur.
                                              I
                                           FACTS
                Due to the posture of the case and the sole issue on appeal, we need not
delve into the facts of this case too deeply. At a birthday party in 2005, a shooting took
place outside the home where the party was taking place. A number of people were shot
at and several were hit by gunfire. Victor Ortiz, who had apparently been invited to the
party, had brought defendant with him. Ortiz heard several gunshots and saw defendant
fire a gun from the vehicle in which they were leaving the scene.
                When the police arrived, a witness described the man who had fired the gun
from the car. Another witness said “I think this is him,” when he saw defendant‟s picture
in a photo array. About a week after the shooting, defendant told another witness he had
shot out of the car and thought he had shot a man. He asked this witness not to say
anything if the police spoke to her.
                Defendant was charged with attempted premeditated murder (§§ 664, 187,
subd. (a); count one), participation in a criminal street gang (186.22, subd. (a), count
two), assault with a firearm (§ 245, subd. (a)(2), count three), and shooting from a motor
vehicle (former § 12034, subd. (c), now § 26100, subd. (c), count four). A number of




1   Subsequent statutory references are to the Penal Code.


                                              2
enhancements were also alleged, including that counts one, three and four were
committed for the benefit of a criminal street gang (§ 186.22, subd. (b)(1)) and that
defendant personally used a firearm while committing counts one and three (§ 12022.5,
subd. (a)).
              During trial, a gang expert testified that defendant, along with a number of
others of those present during the relevant events, were members of Hard Times, a
criminal street gang. The expert also testified, when asked about a hypothetical mirroring
the facts of this case, that the offenses which occurred at the party were committed for the
benefit of and promoted the criminal conduct of the gang.
              The jury was unable to reach a verdict on counts one and four, and a
mistrial was declared as to those counts. The jury found defendant guilty of counts two
and three, and found both enhancements on count three true. Defendant was sentenced,
in due course, to the middle term of three years on count three, plus 10 years for the gang
enhancement and four years for the gun enhancement, for a total term of 17 years. The
court imposed a concurrent sentence of two years on count two.
                                             II
                                      DISCUSSION
              Defendant argues that he was found guilty of and sentenced separately for
counts two and three. In count two, he was convicted of the substantive crime of
participating in a criminal street gang, while in count three, he was convicted of assault
with a firearm for the benefit of the gang. Defendant contends that no evidence
demonstrated that counts two and three were committed with separate intents, and
therefore the sentence on count two should have been stayed pursuant to section 654.
The Attorney General concurs, as do we.




                                             3
              Section 654, subdivision (a) states: “An act or omission that is punishable
in different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or
omission be punished under more than one provision.” Section 654 therefore bars
multiple punishment when a defendant is convicted of two or more offenses that are
incident to one objective. (Neal v. State of California (1960) 55 Cal.2d 11; People v.
Latimer (1993) 5 Cal.4th 1203 [reaffirming Neal].)
              “[Section 186.22, subd. (a)] has three elements: (1) „[a]ctive participation
in a criminal street gang, in the sense of participation that is more than nominal or
passive,‟ (2) „“knowledge that [the gang‟s] members engage in or have engaged in a
pattern of criminal gang activity,”‟ and (3) „the person “willfully promotes, furthers, or
assists in any felonious criminal conduct by members of that gang.” [Citation.]‟
[Citation.]” (People v. Mesa (2012) 54 Cal.4th 191, 197 (Mesa).)
              In Mesa, the California Supreme Court held that section 654 precludes
punishment for the substantive gang crime (§ 186.22, subd. (a)) when a defendant is
independently punished for the offense that satisfies the third element of the gang crime.
(Mesa, supra, 54 Cal.4th at pp. 197-198.) Thus, section 654 precludes defendant‟s
sentence for both assault with a firearm and the substantive gang crime because the
assault is the crime that constitutes the willful promotion, furtherance or assistance in
gang members‟s felonious conduct. According to Mesa, defendant‟s sentence on count
two should have been stayed pursuant to section 654 rather than being subject to a
concurrent, sentence.
              As to the nature of the remedy, neither party requests resentencing, but
simply a modification of the judgment. We agree a modification is appropriate in this
case.




                                              4
                                             III
                                      DISPOSITION
              The sentence on count two is ordered stayed pursuant to section 654. The
clerk of the court is ordered to correct the abstract of judgment and send a copy to the
Department of Corrections and Rehabilitation. In all other respects, the judgment is
affirmed.



                                                   MOORE, J.

WE CONCUR:



O‟LEARY, P. J.



RYLAARSDAM, J.




                                             5